[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On or about May 3, 1988, the plaintiff Rita Blanchette was removed from her home by the Plainville Police Department and transported to New Britain General Hospital for psychiatric evaluation. The plaintiff alleges that the defendant Eudo Blanchette maliciously and falsely made statements to effectuate an involuntary commitment of the plaintiff.
The plaintiff and defendant were granted a Judgment of Legal Separation on April 18, 1990. The defendant claims that the matters raised in the instant complaint were completely addressed by the parties at a trial which resulted in a separation agreement being incorporated in the court's final judgment.
In view of the foregoing, the defendant has filed a Motion to Dismiss based upon the doctrine of res judicata. "Res judicata is not included among the permissible grounds on which to base a motion to dismiss." Zizka v. Water Pollution Control CT Page 2657 Authority, 195 Conn. 682, 687 (1985).
Therefore, the motion to dismiss is denied.
JOHN M. BYRNE JUDGE, SUPERIOR COURT